       Case 1:20-cv-10617-WGY Document 214-1 Filed 06/11/20 Page 1 of 4



                        DECLARATION OF ALYSSE WURCEL, M.D.

       Pursuant to the authority of 28 U.S.C. § 1746, I, Alysse Wurcel, M.D. declare as follows:

       1. I am a medical doctor with a specialty in the area of Infectious Diseases. I attended

Tufts University and graduated with a B.A. degree in 2000. I graduated from the University of

Pennsylvania’s Medical School in 2008. I completed a residency in internal medicine at the

Massachusetts General Hospital in 2011. In 2012, I did the first of two fellowships in Infectious

Diseases at Columbia University Medical Center in New York City. I did a second fellowship

in Infectious Diseases at Tufts Medical Center in 2015.    I completed a Masters degree in

Clinical and Translational Research at Tufts University’s School of Graduate Biomedical

Sciences in 2014. I am a board-certified infectious disease specialist with a strong track record of

successful infectious diseases-related research in vulnerable populations including people with

HIV, people who use drugs, and people who are incarcerated. I have published over 40

manuscripts. I am a member of the Massachusetts Medical Society, the Infectious Diseases

Society of America, the HIV Medicine Association, and the Infectious Diseases Society of

America Opioid Task Force, among others. Since 2014, I have held dual academic positions as

an Assistant Professor in both the Tufts Medical Center Department of Geographic Medicine and

Infectious Diseases, as well as the Department of Public Health and Community Medicine, at

Tufts University School of Medicine in Boston. For the 2015-2016 academic year, I was

honored as the top lecturer. I have received a number of other awards, grants and recognition.

Much of my work concerns underserved and underprivileged communities. I am currently

leading an investigation involving hepatitis C virus (“HCV”) testing in jails. In addition to my

inpatient and outpatient responsibilities at Tufts Medical Center, I work as a clinician treating

HIV and HCV in six jails in Eastern Massachusetts. I am a consultant to the Massachusetts
       Case 1:20-cv-10617-WGY Document 214-1 Filed 06/11/20 Page 2 of 4



Sheriffs’ Association for COVID-19 prevention and mitigation. I am not being directly paid for

my time in preparing this declaration and my opinion stated herein is not affected, in any manner

of which I am consciously aware, by such employment.

       2. I have been asked to address safety issues at the Bristol County House of Corrections

through the lens of what, if any, is a safe level of detainees in light of the coronavirus pandemic.

As the Court is likely aware, this is not a simple question susceptible of arithmetic determination.

       3. COVID-19, the disease caused by SARS COV2, is a new disease and we are learning

more every day. It appears to be transmitted primarily through droplets. This is typically in a

sneeze or exhalation from someone infected with the virus. Since COVID-19 is spread via

droplets containing the virus coming out of the mouth or nose of an infected person primarily,

the nose, mouth and eyes are the most susceptible area of a person exposed to the virus. This is

the focus of the CDC in its recommendations for detention and prison facilities, and it is why

social distancing is recommended in the first place, and why masks are now recommended for

those who cannot self-isolate.1 While it is certainly true that the virus can also be transmitted by

touching a surface that an infected person has touched, this is not addressed by social distancing




       1   As stated on the CDC website:

              “The virus is thought to spread mainly from person-to-person.
                   -- Between people who are in close contact with one another (within about 6
                   feet).
                   -- Through respiratory droplets produced when an infected person coughs,
                   sneezes or talks.
                   -- These droplets can land in the mouths or noses of people who are nearby or
                   possibly be inhaled into the lungs.”
CDC website at https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html (accessed June 9, 2020 at 12:19 p.m.).
                                                2
         Case 1:20-cv-10617-WGY Document 214-1 Filed 06/11/20 Page 3 of 4



so much as by proper hand washing, avoiding touching one’s face, and disinfecting common

areas.

         4. There are several lines of defense for transmission of a droplet-spread virus from one

person to another. The first is to keep people that are known or suspected of infection away from

others. For a correctional facility, this means screening staff and any inmates or detainees prior

to entry into the facility. A second step in this process is to quarantine anyone suspected of an

infection if they are an inmate or detainee already within the facility.

         5. Another means of defense against infection is to rigorously disinfect surfaces and

areas within the facility. Hand washing has been identified by the CDC as a first line of defense

against the spread of COVID-19, and I know from my training, experience, and expertise that

this is a very important aspect of infection prevention and containment.

         6. In addition to taking steps to keep the virus out of the facility and to kill the virus on

surfaces, there are steps that can be taken to limit the likelihood of person-to-person

transmission. These steps include requiring face masks to be worn, encouraging frequent hand

washing (and avoiding touching one’s face), and providing sufficient space so detainees and staff

can maintain a distance of six feet or more.

         7. Testing all people in jail, even asymptomatic people, can give you a sense if there is

any COVID-19 in the jail. This is a snapshot in time, however, as the test can be done while the

virus is still incubating. Jails that have the ability to test everyone, even asymptomatic people,

are well positioned to identify and contain epidemics.

         8. This spacing of individuals recommended by the CDC is widely referred to as “social

distancing.” Social distancing is challenging in jails. Social distancing is more possible in jails




                                                    3
       Case 1:20-cv-10617-WGY Document 214-1 Filed 06/11/20 Page 4 of 4



that are under capacity. CDC does not anticipate that social distancing will be possible at all

times within a correctional facility.

       8. In the realm of infectious diseases, there are always trade-offs and practical

considerations. I view prevention and mitigation in the jails through a harm reduction lens.

Harm reduction is a framework for approaching drug use disorder. Someone may not be able to

stop injecting heroin, but they can move from injecting to sniffing heroin. In the jails, it would

be impossible to completely effectively socially distance and give people who are incarcerated

time out of their cell. I have advised each of the jails on how to mitigate risk through masking,

cleaning, and trying to encourage social distancing.



I declare under penalty of perjury that the foregoing is true and correct.

Signed on the 10 day of June, 2020




                                                  4
